IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1069-06


NAKEESHA DURGAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

ANGELINA  COUNTY



 Keller, P.J., filed a concurring opinion.

 I continue to adhere to my position in Hogans v. State that the appealability of a matter under the
deferred adjudication statute depends entirely upon the relief sought. (1)  To the extent appellant's
"competency to stand trial" claim challenges the trial court's ability to determine his punishment, the claim
is appealable.

Filed: November 7, 2007
Publish
1.   176 S.W.3d 829, 837-41 (Tex. Crim. App. 2005)(Keller, P.J., dissenting).